Citation Nr: 0817647	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to March 1971.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In March 
2008, a Travel Board Hearing was held before the undersigned; 
a transcript of that hearing is of record.  

On a VA Form 646 dated November 21, 2007, the veteran's 
representative raised the issue of entitlement to an 
effective date prior to May 14, 2003, for the 100 percent 
rating previously assigned for the veteran's prostate cancer.  
That matter is not before the Board; it is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran most recently underwent VA examination to 
evaluate his residuals of prostate cancer in November 2003.  
At his hearing before the undersigned, he testified that he 
meets the criteria for a 60 percent rating under Diagnostic 
Code 7528, which contemplates wearing of absorbent materials 
which must be changed more than four times per day.  To 
ensure that the record reflects the current severity of the 
disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected residuals of prostate cancer.  

The record contains a statement dated in August 2004 from a 
private physician who treats the veteran for his urinary 
difficulties.  The complete records of that physician's 
treatment of the veteran may be pertinent to the veteran's 
claim.

Finally, the Board notes that the veteran has not been 
provided with an appropriate letter advising him of the 
information and evidence needed to substantiate a claim for a 
higher rating for his service connected prostate cancer, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA, and the fact that the veteran should submit 
any evidence in his possession pertinent to that claim.  And 
while his testimony before the undersigned indicates that the 
veteran is well-versed in the criteria for a higher rating, 
to ensure that all due process requirements are met, the RO 
should, by VCAA-compliant notice, advise him of the evidence 
necessary to support the claim remaining on appeal, and give 
him another opportunity to present information and/or 
evidence pertinent to the claim.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a VCAA notice letter that 
explains how to establish entitlement to a 
higher rating, as well as the type of 
evidence that is the veteran's ultimate 
responsibility to submit, and advise him 
to submit any pertinent evidence in his 
possession (that is not already of 
record).  The RO should ensure that the 
letter is compliant with the notice 
requirements outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The 
veteran and his representative should have 
opportunity to respond.  

2.  The RO should secure for the record, 
from Dr. Nishendu Baxi in Blue Island, 
Illinois, copies of the complete records 
of the treatment provided to the veteran 
for prostate cancer residuals/urinary 
problems since 2003.  The veteran must 
assist in this matter by providing any 
necessary releases.  

3.  The RO should then arrange a 
genitourinary examination of the veteran 
by an appropriate physician to determine 
the severity of his prostate cancer 
residuals.  The veteran's claims file must 
be reviewed by the examiner, who should 
note the veteran's documented medical 
history and his assertions.  Any indicated 
tests or studies should be completed, and 
all clinical findings should be reported 
in detail.

The examiner should indicate whether the 
veteran's residuals of prostate cancer are 
manifested by leakage, and, if so, whether 
it requires the wearing of absorbent 
materials that must be changed more than 
four times a day.  The examiner should 
specifically comment on whether the 
veteran's stated frequency of changing 
absorbent materials is consistent with the 
disability picture presented by his 
medical record/objective examination 
findings.  The physician should explain 
the rationale for all opinions given.

4.  The RO should then readjudicate this 
claim.  If the benefit sought remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

